Exhibit 10.2
SECOND AMENDMENT TO COMPROMISE AND SETTLEMENT AGREEMENT
          BE IT KNOWN, that on this the 15 day of April, 2010, Shell and
Meridian hereby amended the Compromise and Settlement Agreement (“Compromise”)
Effective as of September 1,2009,1 and the Amendment to Compromise and
Settlement Agreement dated March 30, 2010, as follows:

  1.   Section III(A)(2) of the Compromise is hereby amended such that the date
for the Initial Payment shall be the earlier of the closing of the Corporate
Transaction or July 1, 2010.     2.   Section III(A)(4), subsection (1) of the
Compromise is hereby amended to extend the date set out from April 1, 2010 to
July 1, 2010. Furthermore, Section III(A)(4), subsection (3) is hereby amended
to extend the date set out from April 2, 2010 to July 2, 2010.     3.   The
Amendment to Compromise and Settlement dated March 30, 2010 is hereby revoked
and of no further effect.     4.   Meridian’s payment of the Initial Payment
pursuant to the Compromise shall include interest calculated a rate of 7.75%,
compounded annually, from May 1, 2010 until that amount is paid.

In all other respects, the Compromise shall remain in force and effect.

              SO AGREED:   The Meridian Resource Corporation
 
           
 
      BY:   /s/ Paul D. Ching
 
           
 
                    Title: Chairman, CEO and President
 
            SO AGREED:   Shell Oil Company, SWEPI LP
 
           
 
      BY:   /s/ B.K. Garrison
 
           
 
                    Title: Attorney-in-Fact

 

1   “Shell” and “Meridian” shall have the same meaning as was defined in the
Compromise. Moreover, all capitalized terms used herein shall have the same
meaning as assigned in the Compromise.

